Citation Nr: 0821807	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to an increased rating for residuals of a left 
ligament injury, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for traumatic arthritis 
of the left knee, evaluated as 10 percent disabling for the 
period prior to January 20, 2005.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, with a limitation of 
extension, for the period from January 20, 2005 to May 25, 
2007.

5  Entitlement to an increased rating for traumatic arthritis 
of the left knee, evaluated as 10 percent disabling for the 
period on and after May 26, 2007.

6. Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1981. He also had a subsequent period of service 
with a reserve component from 1981 to 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted a 30 percent rating for residuals of a left 
knee ligament injury; and denied a rating in excess of 10 
percent for traumatic arthritis of the left knee. The rating 
decision also denied a claim for a TDIU.

This matter also comes before the Board on appeal from a May 
2001 rating decision which, among other things, denied 
entitlement to service connection for a low back disorder.

In October 2002 the veteran provided testimony at a personal 
hearing at the RO. A transcript of that hearing is in the 
claims file.

The Board remanded this case to the RO in December 2003 for 
additional development.  It has now been returned to the 
Board.

For the reasons outlined below this case is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, a low 
back disorder is the result of repeated low back injury while 
performing occupational duties in the reserve.

2.  The 30 percent evaluation assigned for left knee 
instability and subluxation due to residuals of a ligament 
injury is the maximum schedular rating for that disorder.

3.  Prior to January 20, 2005, and on and after May 26, 2007, 
left knee arthritis was not, and has not been manifested by a 
compensable loss of either flexion or extension even taking 
into account his complaints of pain.

4.  Between January 20, 2005 and May 25, 2007, left knee 
extension was limited to 15 degrees.

5.  The veteran's left knee instability and subluxation due 
to residuals of a ligament injury is not manifested by a need 
for frequent hospitalization or by a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor a low 
back injury was incurred while on inactive and active duty 
for training.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for left knee instability and subluxation due to 
residuals of a ligament injury have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(b) (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis were not met for the period 
prior to January 20, 2005, and have not been met since May 
26, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

4.  Between January 20, 2005 and May 25, 2007, a limitation 
of left knee extension warranted a 20 percent evaluation.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 and January 
2005 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide the bases for increased 
ratings. VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. The April 2002 statement of the case and the 
November 2002 supplemental statement of the case informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claims were readjudicated in February 2006 
and June 2007 supplemental statements of the case. The 
veteran was provided adequate notice of how effective dates 
are assigned.  While the appellant did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

I.   Service Connection

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as arthritis may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes. 38 
C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service- connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). Secondary service connection may also be granted 
for the degree of aggravation to a nonservice- connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder. Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a). Inactive duty training (IDT) includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2007).

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

In addition, the Court has held that a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Background

The veteran alleges that he incurred a low back disorder as a 
result of his service connected left knee injury residuals.  
He also alleges that repetitive lifting in the reserve 
injured his back and caused his current back disorder.

The service medical records are negative for any complaints, 
treatment, or diagnosis of a low back disability during 
active service.  

The initial claim for service connection for low back 
disorder was received in November 2000.

Following a February 2001 VA examination the assessment was 
that the veteran had a congenital transitional vertebra which 
increased the risk for developing degenerative changes in the 
adjacent disks,  It was opined that "this is probably likely 
the cause of his back pain. It is less likely than likely 
that this low back pain is a direct result of his left knee 
surgery."  

At a personal hearing at the RO in October 2002,  the veteran 
testified that his doctor told him that he had 2 herniated 
discs in his back due to his left knee disorder.  

The veteran submitted a copy of a letter to the RO dated 
October 2002, reportedly from his physician, Edwin B. Angulo, 
M.D., which stated that:

I believe that [the veteran's] herniated 
discs in his back are a secondary 
condition resulting from his severe limp 
when walking with a weak left lateral 
collateral ligament in his left leg.  His 
left leg is (so) severely unstable as a 
result of this weak ligament that he is 
required to wear a brace on his left leg 
to provide stability. His antalgic gait 
has put so much pressure on his back that 
I believe this is what caused the disc 
herniation.  Please consider this when 
making a determination on his claim for 
compensation for his back injury as being 
a secondary condition directly resulting 
from his leg and knee conditions for 
which he is already being compensated 
for.

The Board notes that this letter is typed on a blank sheet of 
paper.  The typeface is identical to an accompanying typed 
letter from the veteran.

At a January 2005 VA examination the examiner reviewed the 
medical records and Dr. Angulo's October 2002 medical 
opinion.  He noted that subsequent to the veteran's period of 
active service he was an Army Reserve mobile equipment 
repairman. He was medically separated from the Army Reserve 
in 1998 due to his back condition. He began to experience 
chronic low back pain in 2001 which was not associated with 
any injury. After examining the veteran the examiner noted:

I reviewed an independent medical 
evaluation [compensation and pension] 
exam done by [VA examiner] in February 
2001 and [VA examiner] stated that the 
patient's left knee difficulty was 
service-connected but felt that the 
patient's back trouble was less likely 
than likely caused by the knee injury.  
In other words [VA examiner] felt that 
the back pain was not likely caused by 
the left knee problem.  

The examiner opined that:

As far as the low back disorder is 
concerned it is more likely than not that 
the back condition was not caused by the 
knee injury but is a result of aging 
process over time.  I do not believe that 
the patient's back trouble is caused by 
or is a result of the patient's left knee 
injury.  I really have no comment to make 
on Dr. Angulo's opinion except to say 
that he is not an orthopedic surgeon but 
I am not sure what the basis of his 
opinion is.  

It is possible that his low back 
condition was aggravated or caused by 
military service because his job through 
the years was as a mechanic.  It is 
possible that his back condition was as a 
result as a work as a mobile equipment 
mechanic in the 1990's.  For that time I 
believe he was working as a civilian for 
the Army Reserve.  I do not give a 
history of any kind of activity that 
would cause his back trouble that the 
patient engaged in prior to his 
separation from active duty in 1991.

At a May 2007 VA examination the examiner noted that the 
veteran reported low back pain since 2001. He was on active 
duty from 1977 to 1981, and in the Army Reserves from 1981 to 
1998 as a heavy mobile equipment repairman. He began to 
experience lower back pain in 2001. This was not associated 
with any injury. Significantly, the examiner noted a history 
of heavy lifting from 1981 to 1998 as well as a twenty year 
history of significant smoking.  The examiner opined that:

The veteran also suffers from a low back 
disability.  Specifically, he has lumbar 
spondylosis manifesting clinically as 
mechanical diskogenic low back pain.  It 
is my opinion that the veteran's current 
back disorder of lumbar spondylosis is at 
least as likely as not to have been 
caused by military service. The veteran 
reports that he did a lot of heavy 
lifting while in the reserves for 17 
years, working as a heavy mobile 
equipment repairman.  Studies show 
repetitive heavy lifting is a risk factor 
for developing lumbar spondylosis.  On 
the other hand, the veteran also has a 
long history of heavy smoking.  Heavy 
nicotine use is also a well-established 
risk factor for developing lumbar 
spondylosis.  For these two reasons, it 
is my opinion that his current low back 
disorder is at least as likely as not to 
have been caused by military service.

In contrast, it is my opinion that his 
service-connected left knee disability 
did not cause or aggravate his low back 
disorder.  Knee instability, patellar 
instability, or arthritis does not lead 
to degenerative conditions within the 
lumbar spine. This is clear based upon 
all the available literature and data.  
Having a limp does not lead to 
degenerative condition within the lumbar 
spine.  It is my clear opinion that his 
service-connected left knee condition did 
not result in his low back disorder.  
instead, it was most likely a combination 
of the history of heavy lifting that he 
performed while in the reserves as well 
as his heavy nicotine use that led to and 
aggravated his lumbar spondylosis.  

The veteran's lumbar spondylosis, which 
is essentially a form of arthritis, did 
not manifest itself to a compensable 
degree within 1 year after the veteran's 
separation from military service.  He 
separated from military service in 1998 
and did not develop any type of symptoms 
related to his low back until 2001.  This 
was 3 years after the veteran's 
separation from military service.  

I have reviewed the opinion provided by 
Dr. Edwin Angulo.  He has claimed that 
the veteran's current degenerative 
condition within the lumbar spine was 
related to his severe limp when walking 
with a weak lateral collateral ligament 
in his left knee. It is my strong opinion 
that this is not correct.  As I stated in 
the previous paragraph, an antalgic gait 
or any type of lower extremity conditions 
do not lead to degenerative condition 
within the lumbar spine.  It does not 
predispose to developing herniated disks.  
It does not affect the lumbar spine in 
any way.  The only known condition within 
the lower extremities to affect the 
lumbar spine is a hip fusion, which 
clearly the veteran did not have.

The file contains a Social Security Administration 
determination which found the veteran to be disabled for 
reasons of left knee and back disorders.  The medical file 
contains extensive and duplicative private and VA treatment 
records.  These records note the appellant's history of low 
back pain beginning approximately in 2001. They do not, 
however, record any back injuries.  The only evidence 
suggestive of a nexus to service or to the service connected 
left knee injury are contained in the records of Dr. Angulo, 
his questionable letter, and the May 2007 VA examination. 
These will be discussed below.



Analysis

After reviewing the evidence of record, the Board finds that 
while the veteran did not incur or aggravate a back disorder 
while on active duty, and while the preponderance of the most 
competent evidence is against finding a relationship between 
the appellant's left knee disorders and his current back 
disability, the doctrine of reasonable doubt warrants a grant 
of service connection for a low back disorder based on the 
appellant's reserve service.  

In this regard, the veteran served in the reserve between 
1981 and 1997 as a light wheel vehicle mechanic, motor 
sergeant, and maintenance supervisor.  The nature of these 
duties involved heavy lifting.  Heavy lifting as a reservist 
did not cause a distinct injury, but looking retrospectively, 
the clinical record shows that heavy lifting caused a 
repetitive injury.  See the May 2007 VA examination 
("Studies show repetitive heavy lifting is a risk factor for 
developing lumbar spondylosis.")  Hence, in light of the May 
2007 VA examination findings, the Board finds that the 
evidence is in equipoise.

Service connection for residuals of a low back injury is 
granted.

II. Entitlement to increased ratings for residuals of a left 
knee ligament injury, currently evaluated as 30 percent 
disabling; and for traumatic arthritis of the left knee, 
currently evaluated as 10 percent disabling.

With respect to each of these claims the Board is not 
concerned with service connection, as that has already been 
established. Rather, it is the level of disability that is of 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Still, 
each disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered. 38 C.F.R. § 
4.1 (2007).  Further, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

The veteran claims his connected left knee ligamentous laxity 
and knee arthritis are more severe than currently evaluated.  
It is requested that the veteran be afforded the benefit of 
the doubt.

The veteran's left knee ligamentous laxity, is currently 
evaluated as 30 percent disabling, under 38 C.F.R. §§ 4.20, 
4.71a, Code 5257 which provides that knee impairment 
manifested by severe recurrent subluxation or lateral 
instability is ratable as 30 percent disabling. This is the 
maximum allowable rating under this code.  38 C.F.R. § 4.71a, 
Code 5257.

Degenerative arthritis of the left knee has been separately 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5260, 5261. Title 38, Code of Federal 
Regulations, Section 4.71a provides that traumatic arthritis 
(Code 5010) is rated in accordance with Code 5003, which 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, leg motion 
limited on flexion to 15 degrees warrants a 30 percent 
evaluation; limitation to 30 degrees warrants 20 percent; 
limitation to 45 degrees warrants 10 percent; and limitation 
to 60 degrees is noncompensable.

The provisions of 38 C.F.R. § 4.7la, Diagnostic Code 5261 
pertain to a limitation of motion on leg extension. Under 
this code, limitation on extension to 45 degrees warrants a 
50 percent evaluation; limitation to 30 degrees warrants 40 
percent; limitation to 20 degrees warrants 30 percent; 
limitation to 15 degrees warrants 20 percent; limitation to 
10 degrees warrants 10 percent; and limitation to 5 degrees 
is non-compensable.

The standard range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees. 38 C.F.R. § 4.71a, Plate 
II.

Ankylosis has not been shown therefore 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 is not applicable.  Likewise tibia and 
fibula impairment is not shown so 38 C.F.R. § 4.71a, Code 
5262 is also not for application. 

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14. Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257. More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

With the above criteria in mind, the Board notes that the 
veteran submitted a claim for an increased rating for a left 
knee disorder in April 1999.

At a July 1999 VA examination the veteran reported several 
surgeries on the left knee.  He had suffered a traumatic 
spontaneous patellar dislocation in service which 
spontaneously reduced.  He has since had recurrent 
dislocations, and effusions as well as a sense of clicking, 
locking, giving way, and anterior knee pain.  In February 
1997 he underwent a proximal lateral patellar retinacular 
release and distal realignment of the left knee.  In March 
1999 he underwent surgery for a screw removal from the distal 
patella osteotomy realignment. He ambulated with a left knee 
immobilizer.  He could walk a maximum of  1/2 to 3/4 of a mile on 
a flat surface.  Hs also has had manipulation under 
anesthesia three times.  He smoked a pack of cigarettes a 
day.

Examination revealed the left leg circumference was 48 cm at 
15 cm above the patellar while the right leg circumference 
was 50 cm.  Flexion was demonstrated to 100 degrees on the 
left.  The left patella was very mobile and loose with a 2+ 
tilt and tenderness, and fourth quadrant slide nearly 
subluxating the patella.  X-rays revealed post surgical 
evidence of a distal realignment with tibial tubercle, 
healed. A screw hole was evident from the prior fixation of 
tibia tubercle. Articular surface of the patellar was 
irregular with osteophyte formation and evidence of 
patellofemoral osteoarthritis.

The examiner opined that given the prior history of traumatic 
dislocation of the patellar, this has led to and exacerbated 
degenerative joint disease of the left patellofemoral joint.  
The examination also revealed increased varus and valgus 
opening as well as increased external rotation at 30 degrees 
flexion compared to 90 degrees flexion on the right 
suggestive of patellar laxity, if not insufficiency of the 
lateral collateral ligament and possibly lateral corner 
structures of the left knee.  

A September 2000 VA examination revealed the left leg length 
was 93 cm while the right leg was 96 cm. There was mild genus 
valgus of the left knee.  There was active flexion to 70 
degrees, and extension to 0 degrees.  McMurray, anterior and 
posterior drawer tests were all negative. 

At a February 2001 VA examination the examiner noted 
persistent anterior left knee pain symptoms and some lateral 
collateral ligament instability for which the veteran has 
been in a knee immobilizer trying to improve stability. He 
had chronic dull left knee pain constantly with no radicular 
symptoms.  Examination revealed an antalgic gait with 
guarding of the left leg. There was a 17 centimeter scar on 
the left knee anterior aspect. Tibia tubercle was prominent 
and nontender, well healed with no erythema. Overall there 
was 10 degrees valgus alignment from ankle to hip. Some varus 
subluxation at the left knee joint despite overall valgus 
alignment.  The diagnosis was chronic left knee instability 
with some degenerative arthritis.   

At a January 20, 2005 VA examination the examiner opined 
that:

there is evidence of the left knee 
arthritis manifested by pain on motion 
and quadriceps muscle atrophy.  ...   
I do not elicit any evidence that the 
patient loses additional motion with 
repetition because of the pain.  The 
patient's left knee disorder causes 
flexion to be limited to 130 degrees 
active and 110 degrees passive.  It cause 
the extension to be limited to 15 degrees 
of flexion.  He has a 15 degrees flexion 
contraction. There was no instability of 
the collateral ligaments of the knee.  
All the difficulty is patellofemoral.

At a May 26, 2007 VA examination the examiner reviewed the 
claims file noting that the veteran underwent a proximal 
distal patellar realignment in February 1997.  The symptoms 
appeared to have remained constant for about 10 years. They 
have not gotten better or worse.  He has had no real buckling 
because he wears a hinged knee brace. The examiner noted that 
there had been many conflicting diagnoses over the years.  
Half of these noted a lateral collateral ligament 
insufficiency while others found the ligament to be intact.  
A January 2001 MRI also found the ligaments to be intact.  
Examination revealed left knee 70 degrees of flexion with 
pain along the anterior aspect at 90 degrees.  Extension was 
to 0 degrees.  The left knee was stable to varus stress at 0 
and 30 degrees of flexion. The lateral collateral ligament 
was completely intact upon examination.  Anterior posterior 
drawers were intact.  Lachman test was normal.  There was no 
medial or joint line tenderness.  Patellar had normal glide 
and tilt.  October 2006 left knee X-rays revealed mild 
arthrosis with slight narrowing of the joint space.  Medial 
and lateral compartments of the left knee were well 
maintained.  Post surgical changes were consistent with a 
tibial tubercle procedure..  The diagnosis was left knee 
posttraumatic patellofemoral arthrosis.  The examiner opined 
that:

The left knee demonstrates patellofemoral 
arthritis secondary to his traumatic 
patellar dislocation that he sustained 
while in the service.  A patellar 
dislocation can lead to chondral injuries 
within the trochlear groove or under the 
patella itself, which can then predispose 
(the patient) to developing posttraumatic 
arthritis of the patellofemoral 
articulation. which no doubt increased 
his risk for developing patellofemoral 
arthritis.  He underwent a 
proximal/distal patellar realignment, 
which was successful in the sense that 
his patella is now stable; however, he 
went on to develop patellofemoral 
arthritis, which accounts for his 
anterior knee pain.  There was subjective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination 
with the left knee on my exam.  The 
veteran develops anterior knee pain upon 
90 degrees of flexion.  Moreover, he does 
have significant quadriceps atrophy, 
approximately 40 percent.  The veteran 
does experience functional loss due to 
painful left knee motion and weakness 
with repeated joint use.  He does not, 
however, lose any joint motion with 
repetitive use.  It is instead just an 
increase in his symptoms of pain.  The 
veteran's left knee disorder when taking 
into account pain and fatigue and 
weakness, does not cause flexion to be 
limited. The flexion is in fact full from 
the veteran.  He is able to flex his knee 
up to 120 degrees.  Moreover, the 
veteran's left knee disorder when taking 
into account pain, fatigue and weakness, 
does not cause extension to be limited. 
He has full extension to 0 degrees.

The veteran does not suffer from either 
subluxation or lateral instability of the 
left knee. My ligamentous exam of the 
left knee demonstrated complete stability 
with firm endpoints.  The lateral 
collateral ligament was intact at both 0 
and 30 degrees of knee flexion. Moreover, 
the MRI clearly demonstrates all his 
ligaments to be fully intact.  Finally, 
the patella does not sublux laterally 
anymore because he had a successful 
proximal distal realignment.  There is no 
patellar apprehension on exam. Patellar 
tilt and glide are both normal.


As noted above, throughout the appellate term the veteran has 
been in receipt of the maximum schedular rating for residuals 
of a left ligament injury.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  While not before the Board it is notable that the 
May 2007 VA examination specifically found that the veteran 
did not suffer from either subluxation or lateral instability 
of the left knee.  Certainly, without any evidence of 
subluxation or lateral instability there is no basis for an 
evaluation in excess of 30 percent.  Accordingly, there is no 
basis for an increased rating for left knee instability at 
any time during the appellate term.  

Turning to the question whether an increased evaluation is 
warranted for left knee arthritis, the law provides that 
arthritis is rated on a limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A review of the above 
evidence, however, reveals that prior to January 20, 2005, 
the veteran's left knee did not demonstrate a compensable 
loss of either flexion or extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The recorded ranges of 
motion never met the requirements for a compensable rating 
under either code prior to January 20, 2005.

Significantly, however, at the January 20, 2005 examination, 
extension was objectively limited to 15 degrees.  While 
flexion was limited to 70 degrees, which equated to a 
noncompensable evaluation under Diagnostic Code 5260, the 
limitation of flexion to 15 degrees warranted a 20 percent 
rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

Notably, by the May 26, 2007 VA examination the veteran's 
left knee motion showed a full range of motion.  Hence, under 
the staged rating doctrine announced in Hart the veteran's 
left knee arthritis warranted no more than a 10 percent 
rating prior to January 20, 2005; it warranted a 20 percent 
rating from January 20, 2005 to May 25, 2007; and it 
warranted no more than a 10 percent rating from May 26, 2007, 
to the present.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261; Lichtenfels.



ORDER

Entitlement to service connection for a low back disability 
is granted.

Entitlement to an increased rating for left knee instability 
and subluxation due to residuals of a ligament injury is 
denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied prior to January 20, 
2005.

Entitlement to a 20 percent rating for traumatic arthritis of 
the left knee is granted from January 20, 2005 to May 25, 
2007, subject to the laws and regulations governing the award 
of monetary benefits.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied on and after May 26, 
2007.


REMAND

In light of the above decision granting service connection 
for a low back disorder, the Board finds that due process 
requires that the RO assign an initial evaluation for the 
back disability, and then readjudicate the claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore this case is REMANDED for the following action:

The RO must assign an initial rating for 
the service connected low back disorder, 
and then readjudicate the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If the claim of entitlement 
to a total disability evaluation based on 
individual unemployability due to service 
connected disorders remains denied the RO 
should issue a supplemental statement of 
the case, and provide the appellant an 
opportunity to respond.  The Board takes 
this opportunity to note that it cannot 
review any rating assigned the back 
disorder unless the appellant perfects an 
appeal to the initial rating assigned.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


___________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


